Terry, C. J., delivered the opinion of the Court
Field, J., and Baldwin, J., concurring.
The referee’s report shows conclusively that there was no delivery of the goods in question under the bill of sale from Boring to plaintiff. They continued in the possession of Webster, *435who was Boring’s bailee, and who was directed by Boring to pay to plaintiff the amount of his claim against Boring, out of money arising from sales of the property.
The facts reported bring the transaction fully within the fifteenth section of the Statute of Frauds, and a new trial was properly refused.
Judgment affirmed.